DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on newly discovered art of Gillespey and Petrillo for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, 13-18 and 20-21  are rejected under 35 U.S.C. 103 as being unpatentable over Gurin US 2017/0045890, Gillespey US 2017/0297493 and Petrillo et al. US 2015/0274074.

In regarding to claim 1: Gurin teaches:
1. A vehicle camera system, comprising: an around view camera device including a front camera, a left camera, a right camera, and a rear camera, and configured to vary a field of view of one or more of the front camera, a left camera, a right camera, and a rear camera in response to a control signal; 

FIG. 27 depicts the user entry mode where front camera 263 begins at a rear facing position and scans thereafter between the left and right front doors, the middle camera 270 begins as rear facing and scans between the two rear doors and then forward facing to view the frontal exterior area of the shared vehicle, rear camera 265 is backward facing, and side camera 264 is backward facing towards blindspot. Any of the cameras is preferable operable at an angle to maximize visibility within the shared vehicle and preferentially is positioned towards the door 295 that is open. The middle camera angle may also vary the angle in accordance to the door that is ajar. The visual record obtained is a combination of the side camera 264, the front camera 263, the middle camera 270, and the rear facing camera 265 creating a panoramic view around the shared vehicle. It is understood in the art that any of the cameras viewing angle can scan by either mechanically moving the camera position through the use of camera actuators, electronically by moving a lens reflector, or optically by zooming in or out within a wide viewing angle (including the use of a fish eye lens).

FIG. 4 is a block diagram for a vehicle feature control system having the ability to receive wireless communications 400. The system may include an onboard computer VOC 405, electronic control unit 230, and actuators as referenced earlier including seat positioning actuators 231, rearview mirror actuators 232, radio station presets 233, and door/trunk lock actuators 234. Additional actuators as known in the art for adjusting each vehicle feature are included as reference. The onboard computer 405 may interface with an electronic control unit 230 and communicate the user's preferred vehicle settings with the electronic control unit 230. The electronic control unit 230 may control and/or power the actuators 231, 232, 233, and/or 234 for adjusting the vehicle features. Alternatively, the onboard computer 405 may communicate directly with and control the actuators 231, 232, 233, and/or 234 for adjusting the vehicle features (not shown in FIG. 4).

The onboard computer 405 may instantaneously transmit a signal to adjust the vehicle features upon receiving a transmission from the server. Alternatively, the onboard computer 405 may transmit a signal to adjust the vehicle features only after determining that the vehicle is not in use. Alternatively, the onboard computer 405 may be connected to a sensor which may identify the user when the user is in close proximity to the reserved vehicle. In such an embodiment, the onboard computer 405 may store information concerning the identity of the user. This information may be transmitted wirelessly to the onboard computer 405 from the server. The onboard computer 400 may adjust the vehicle features once it has authenticated the identity of the user by comparing information from the sensor with user identity information from the server
Gurin: 0070-0071, 0087, 0117-0118, emphasis added




However, Gurin fails to explicitly teach but Gillespey teaches:
and a control device configured to control the field of view by generating the control signal, in response to an operating mode. 
In the event the vehicle operator selects by voice activation, mechanical actuator or touch screen display constant side view activation mode, the control module 40 activates the left and right side cameras 22, 26 and the left and right side displays 34, 38 so that a video image of area of view A1 is captured by the right side camera 22 and projected by the right side display 34 through the right side section 18 of the rear view mirror 12 and a video image of the area of view A3 is captured by the left side camera 26 and projected by the left side display 38 through the left side section 14 of the rear view mirror while the center section 16 of the mirror remains in a deactivated state so as to provide a reflective image of the area of view A2 behind the motor vehicle. 
Gillespey 0022-0026 and fig. 1, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olsen into a system of Gillespey in order a control device configured to control the field of view by generating the control signal, in response to an operating mode, as such, improving the situational awareness of an operator of a motor vehicle and thereby promoting safer vehicle operation..—see 0003.


Further, Gurin teaches wherein the one or more of the front camera, the left camera, the right camera, and the rear camera is a variable moving lens camera including a movable lens portion configured to move in response to the control signal by vary the field of view.

The vehicle 767 having a multi-purpose camera 263 with the ability to view objects within and surrounding the vehicle 767. The camera 263 may be attached to a forward portion of the vehicle compartment such as the windshield. The camera 263 may have a line of sight 762 directed toward the vehicle's rear that includes both a redirectional mirror 770 and objects exterior to the vehicle 767. Exterior objects may be visible to the camera 263 through the vehicle's rear and side windows as visible by line of sight angle 262. The redirectional mirror 770 may be coupled with a rear portion of the vehicle's interior roof. The redirectional mirror 770 may redirect the camera's line of sight 262 to a viewing location otherwise obstructed from the camera's field of view. The camera, camera actuators, and/or redirectional mirror actuators may be automatically controlled by the vehicle's onboard computer 405. The vehicle's onboard computer may monitor vehicle operational parameters which are measured by sensors commonly found on modern vehicles. The onboard computer may adjust the position, tilt, and/or zoom of the camera and/or redirectional mirror in response to a measured vehicle operational parameter. For example, upon sensing that the vehicle's turn signal has been activated and that the vehicle is moving, the computer may adjust the position of the camera and/or redirectional mirror such that the camera's viewing location includes the vehicle's blind spot. In another example, the computer may instruct the camera to record the objects surrounding the vehicle at various exterior locations upon and/or substantially near the time the computer senses a collision involving the vehicle.

 FIG. 26 depicts the passenger alarm mode where front camera 263 begins at a rear facing position and scans thereafter between the left and right front doors, the middle camera 270 begins as rear facing and scans between the two rear doors and then forward facing to view the frontal exterior area of the shared vehicle, rear camera 265 is backward facing, and side camera 264 is backward facing towards blindspot. Any of the cameras is preferable operable at an angle to see passengers within the shared vehicle and preferentially is positioned towards the door 295 that is open. The middle camera angle may also vary the angle in accordance to the door that is ajar. The visual record obtained is a combination of the side camera 264, the front camera 263, the middle camera 270, and the rear facing camera 265 creating a panoramic view around the shared vehicle. It is understood in the art that any of the cameras viewing angle can scan by either mechanically moving the camera position through the use of camera actuators, electronically by moving a lens reflector, or optically by zooming in or out within a wide viewing angle (including the use of a fish eye lens).
Gurin:0087, 0116-0118, emphasis added

 Further, Gurin and Gillespey fail to explicitly teach but Petrillo teaches:
Control device controlling based on a determined driving speed of a vehicle.
The computer 104 can include an optional voice activation process 107 that is accessed via a microphone 109. The computer 120 can also be provided with a memory application 120 that records events and pullouts for records or later analysis. Activating the various settings for threshold speed and other settings can be accomplished via the display screen, a touch screen interface, a remote control or other device. In a further embodiment, the vehicle can be equipped with a level detection device 134 that determines the attitude of the vehicle relative to the horizon. The vehicle camera(s) can be equipped with one or more servo motors (or another type of actuator, such as a stepper motor) to orient at least one of the cameras, as will be described more fully below. The computer 104 can be provided with a process for receiving the information from the level detection device 134 that determines the optimal attitude for the cameras and a camera attitude control process 132 instructs the camera servo motors to make the proper adjustments. This attitude adjustment control can be manually operated 136 by the user.
Petrillo: 0034, emphasis added


Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Petrillo into a system of Gurin and Gillespey in order controlling based on a determined driving speed of a vehicle, as such, to visual displays and enhance vehicle safety..—see 0002.




In regarding to claim 4: Gurin, Gillespey and Petrillo teaches:
4. The system of claim 1, further Gurin teaches wherein, for the controlling of the field of view, the control device is configured to control the field of view to be a field of view corresponding to an around view mode, in response to the operating mode being the around view mode.  
Each camera 264 may have lines of sight 610 that includes the exterior of the vehicle and/or objects surrounding the vehicle. The cameras 264 may be offset from the vehicle's side panels such that the cameras 264 may have a line of sight 610 that includes the vehicle's side panels and/or wheels. The camera 264 may have a line of sight 610 substantially similar to the line of sight 610 of a driver using his or her conventional side mirrors. Actuators that adjust the position of the cameras' lines of sight 610 may be attached to the cameras 264. The actuators may rotate the cameras 264 such that the camera 264 may view objects above, below, in front of, behind, and/or adjacent to the vehicle. The actuators may also turn and/or tilt the camera such that the cameras' lines of sight 610 include the exterior of the vehicle. An onboard computer may automatically control the actuators and/or the driver may manually control the actuators by using an in-vehicle input unit. When the vehicle is moving and the vehicle's self-guidance system is not engaged, the computer may automatically position the cameras 264 such that they have rearward lines of sight 610.
Gurin:0090, emphasis added



In regarding to claim 5: Gurin, Gillespey and Petrillo teaches:
5. The system of claim 1, further Gurin teaches wherein, for the controlling of the field of view, the control device is configured to control the field of view to be a field of view corresponding to a driving mode, in response to the operating mode being the driving mode.
Each camera 264 may have lines of sight 610 that includes the exterior of the vehicle and/or objects surrounding the vehicle. The cameras 264 may be offset from the vehicle's side panels such that the cameras 264 may have a line of sight 610 that includes the vehicle's side panels and/or wheels. The camera 264 may have a line of sight 610 substantially similar to the line of sight 610 of a driver using his or her conventional side mirrors. Actuators that adjust the position of the cameras' lines of sight 610 may be attached to the cameras 264. The actuators may rotate the cameras 264 such that the camera 264 may view objects above, below, in front of, behind, and/or adjacent to the vehicle. The actuators may also turn and/or tilt the camera such that the cameras' lines of sight 610 include the exterior of the vehicle. An onboard computer may automatically control the actuators and/or the driver may manually control the actuators by using an in-vehicle input unit. When the vehicle is moving and the vehicle's self-guidance system is not engaged, the computer may automatically position the cameras 264 such that they have rearward lines of sight 610.
Gurin:0090-0091, 0107, emphasis added


  
In regarding to claim 6: Gurin, Gillespey and Petrillo teaches:
6. The system of claim 1, further Gurin teaches wherein, for the controlling of the field of view, the control device is configured to control the field of view to be a field of view corresponding to a black box mode, in response to the operating mode being the black box mode.  
Grurin: 0118-0121


In regarding to claim 7: Gurin, Gillespey and Petrillo teaches:
7. The system of claim 1, further Gurin teaches wherein, for the controlling of the field of view, the control device is configured to control the field of view to be a field of view corresponding to a mirror mode, in response to the operating mode being the mirror mode. 
FIG. 22-FIG. 32 depicts the camera viewing angle for the front camera 263, middle camera 270, rear camera 265, and side camera 264 for each shared vehicle (showing tires as 266) operating mode. FIG. 22 depicts the driving mode where front camera 263 is forward facing, middle camera 270 is rear facing (operable as rearview mirror), rear camera 265 is backward facing, and side camera 264 is backward facing towards blindspot.
Gurin:0112, emphasis added
 


In regarding to claim 8: Gurin, Gillespey and Petrillo teaches:
8. The system of claim 1, further Gurin teaches comprising either one or both of a first input device and a second input device configured to input the operating mode to the control device. 
Gurin:0087, 0112

 

In regarding to claim 9: Gurin, Gillespey and Petrillo teaches:
9. The system of claim 1, further Gurin teaches wherein, for the controlling of the field of view, the control device is configured to: change the operating mode based on a determined driving speed, in response to a change condition of the operating mode being satisfied; and control the field of view to be a field of view corresponding to the changed operating mode. 
the computer may determine road and/or traffic conditions of the vehicle's prior geographic locations. For example, the computer may use traffic reports to determine the traffic congestion of a prior route traversed by the vehicle as shown in step 1710. The computer may use maps to determine the number of traffic lights and/or stop signs through which the vehicle traveled along a prior route as shown in steps 1720. The computer may also use maps to determine if a high variance in speed limits existed along the vehicle's prior route thereby requiring the driver to frequently increase and/or decrease the vehicle's speed as shown in step 1730. The computer may also use maps of potholes, such as those provided by Google Maps, to determine if a high number of potholes existed along a vehicle's prior route as shown in step 1740. The computer may also use maps to determine the composition of the road surface along a vehicle's prior route as shown in step 1740. The road and/or traffic conditions along a vehicle's prior route used to determine vehicle wear are not limited to those described in steps 1710-1740 and may include any road and/or traffic condition affecting the use and/or wear of the vehicle. Furthermore, weather conditions existing along a vehicle's prior route and/or the distance travel by a vehicle along a prior route may be used to determine vehicle wear.
Gurin:0104, 0105, emphasis added

 

In regarding to claim 10: Gurin teaches:
10. A processor-implemented vehicle camera method, comprising: receiving an operating mode signal; determining whether there is a change in an operating mode based on the operating mode signal; maintaining the operating mode in response to the operating mode not being changed;
the computer may determine road and/or traffic conditions of the vehicle's prior geographic locations. For example, the computer may use traffic reports to determine the traffic congestion of a prior route traversed by the vehicle as shown in step 1710. The computer may use maps to determine the number of traffic lights and/or stop signs through which the vehicle traveled along a prior route as shown in steps 1720. The computer may also use maps to determine if a high variance in speed limits existed along the vehicle's prior route thereby requiring the driver to frequently increase and/or decrease the vehicle's speed as shown in step 1730. The computer may also use maps of potholes, such as those provided by Google Maps, to determine if a high number of potholes existed along a vehicle's prior route as shown in step 1740. The computer may also use maps to determine the composition of the road surface along a vehicle's prior route as shown in step 1740. The road and/or traffic conditions along a vehicle's prior route used to determine vehicle wear are not limited to those described in steps 1710-1740 and may include any road and/or traffic condition affecting the use and/or wear of the vehicle. Furthermore, weather conditions existing along a vehicle's prior route and/or the distance travel by a vehicle along a prior route may be used to determine vehicle wear.
Gurin:0104, 0105, emphasis added
 

and changing the operating mode in response to the operating mode being changed, 
Gurin:0104-0105


and controlling a change in a field of view of one or more cameras among a front camera, a left camera, a right camera and a rear camera to be a field of view corresponding to the changed operating mode, wherein each of the one or more cameras a variable moving lens camera including a movable lens portion configured to move in response to the operating mode being changed to change the field of view.
FIG. 33 is a system schematic view, depicting explicitly components that were implied in earlier figures and in the specification. The Vehicle Onboard Computer 405 is connected as known in the art, whether by physical communications or wireless communications, to the Vehicle User Identification System "VUID" 800 and the Vehicle Electronic Control Unit "VECU" 230 for control of the major components recognized within a modern vehicle (though not depicted, e.g., engine, anti-lock brakes, etc.) plus specific components particularly noted in the invention which are Camera Multiplexer 2000, Camera Actuators 2010, Door|Trunk Lock Actuators 234. The Camera Actuators 2010 are provided to change the view angle (or to scan) as a function of the vehicle mode. The Camera Multiplexer 2000 is utilized in similar manner as known in the art, but in the invention is critical to reducing the cost of a large number of cameras. This is feasible as there are no circumstances in which all cameras are needed concurrently within any individual vehicle mode. The Driver Display Unit 2020 is any one (or series) of graphical user interfaces as known in the art, furthermore the wide range of user inputs (e.g., touch, multi-touch, haptic feedback, etc.) are anticipated. The Camera Multiplexer 2000 switches the video signal between the respective cameras 264, 263, 270, and 265 (plus any other camera that is not utilized on a continuous basis, though not depicted). It is understood that the Camera Multiplexer 2000 can have multiple concurrent feed streams, though the number of concurrent feed streams will always be at least one less than the total number of cameras connected to the Camera Multiplexer 2000. The Camera Actuators 2010 moves the camera to switch the viewing angle such that any of the connected cameras which are at least cameras 264, 263, 270, and 265 in accordance to the vehicle mode and/or the entry/exit of passengers for ride-sharing and/or acceptance/discharge of packages to be transported whether it be in the generally utilized trunk or in more secure trunk/container having controlled access. The Door|Trunk Lock Actuators 234 control, as note though not depicted, at least one door of the vehicle and/or at least one trunk of the vehicle. The position of the respective actuators is in accordance to the various vehicle modes with the specific purpose of controlling access and/or providing security, but always within the rules/logic in accordance to the vehicle operating mode.
Gurin: 0125, emphasis added


Gurin fails to explicitly teach but Gilespey teaches:

controlling cameras based an operating mode
In the event the vehicle operator selects by voice activation, mechanical actuator or touch screen display constant side view activation mode, the control module 40 activates the left and right side cameras 22, 26 and the left and right side displays 34, 38 so that a video image of area of view A1 is captured by the right side camera 22 and projected by the right side display 34 through the right side section 18 of the rear view mirror 12 and a video image of the area of view A3 is captured by the left side camera 26 and projected by the left side display 38 through the left side section 14 of the rear view mirror while the center section 16 of the mirror remains in a deactivated state so as to provide a reflective image of the area of view A2 behind the motor vehicle. 
Gillespey 0022-0026 and fig. 1, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olsen into a system of Gillespey in order controlling cameras based an operating mode, as such, improving the situational awareness of an operator of a motor vehicle and thereby promoting safer vehicle operation..—see 0003.

Further, Gurin and Gillespey fail to explicitly teach but Petrillo teaches:
Control device controlling based on a determined driving speed of a vehicle.
The computer 104 can include an optional voice activation process 107 that is accessed via a microphone 109. The computer 120 can also be provided with a memory application 120 that records events and pullouts for records or later analysis. Activating the various settings for threshold speed and other settings can be accomplished via the display screen, a touch screen interface, a remote control or other device. In a further embodiment, the vehicle can be equipped with a level detection device 134 that determines the attitude of the vehicle relative to the horizon. The vehicle camera(s) can be equipped with one or more servo motors (or another type of actuator, such as a stepper motor) to orient at least one of the cameras, as will be described more fully below. The computer 104 can be provided with a process for receiving the information from the level detection device 134 that determines the optimal attitude for the cameras and a camera attitude control process 132 instructs the camera servo motors to make the proper adjustments. This attitude adjustment control can be manually operated 136 by the user.
Petrillo: 0034, emphasis added


Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Petrillo into a system of Gurin and Gillespey in order controlling based on a determined driving speed of a vehicle, as such, to visual displays and enhance vehicle safety..—see 0002.



Claims 12-16 list all similar elements of claims 2, 4-5, 7, 9, but in method form rather than a system form.  Therefore, the supporting rationale of the rejection to claims 12-16 applies equally as well to claims 2, 4-5, 7 and 9.

In regarding to claim 17: Gurin teaches:
17. A vehicle, comprising: an input device configured to receive an input from a user of the vehicle; 
Each camera 264 may have lines of sight 610 that includes the exterior of the vehicle and/or objects surrounding the vehicle. The cameras 264 may be offset from the vehicle's side panels such that the cameras 264 may have a line of sight 610 that includes the vehicle's side panels and/or wheels. The camera 264 may have a line of sight 610 substantially similar to the line of sight 610 of a driver using his or her conventional side mirrors. Actuators that adjust the position of the cameras' lines of sight 610 may be attached to the cameras 264. The actuators may rotate the cameras 264 such that the camera 264 may view objects above, below, in front of, behind, and/or adjacent to the vehicle. The actuators may also turn and/or tilt the camera such that the cameras' lines of sight 610 include the exterior of the vehicle. An onboard computer may automatically control the actuators and/or the driver may manually control the actuators by using an in-vehicle input unit. When the vehicle is moving and the vehicle's self-guidance system is not engaged, the computer may automatically position the cameras 264 such that they have rearward lines of sight 610.
Gurin: 0090, emphasis added


one or more cameras disposed on a periphery of the vehicle; 
FIG. 27 depicts the user entry mode where front camera 263 begins at a rear facing position and scans thereafter between the left and right front doors, the middle camera 270 begins as rear facing and scans between the two rear doors and then forward facing to view the frontal exterior area of the shared vehicle, rear camera 265 is backward facing, and side camera 264 is backward facing towards blindspot. Any of the cameras is preferable operable at an angle to maximize visibility within the shared vehicle and preferentially is positioned towards the door 295 that is open. The middle camera angle may also vary the angle in accordance to the door that is ajar. The visual record obtained is a combination of the side camera 264, the front camera 263, the middle camera 270, and the rear facing camera 265 creating a panoramic view around the shared vehicle. It is understood in the art that any of the cameras viewing angle can scan by either mechanically moving the camera position through the use of camera actuators, electronically by moving a lens reflector, or optically by zooming in or out within a wide viewing angle (including the use of a fish eye lens).
Gurin: 0117-0118, emphasis added


Gurin fails to explicitly teach but Gillespey teaches:

a control device configured determine an operating mode of the one or more cameras based on the input received from the user, and control a field view of the one or more cameras based on the determined operating mode; 

However, Gurin fails to explicitly teach but Gillespey teaches:
and a control device configured to control the field of view by generating the control signal, in response to an operating mode. 
In the event the vehicle operator selects by voice activation, mechanical actuator or touch screen display constant side view activation mode, the control module 40 activates the left and right side cameras 22, 26 and the left and right side displays 34, 38 so that a video image of area of view A1 is captured by the right side camera 22 and projected by the right side display 34 through the right side section 18 of the rear view mirror 12 and a video image of the area of view A3 is captured by the left side camera 26 and projected by the left side display 38 through the left side section 14 of the rear view mirror while the center section 16 of the mirror remains in a deactivated state so as to provide a reflective image of the area of view A2 behind the motor vehicle. 
Gillespey 0022-0026 and fig. 1, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olsen into a system of Gillespey in order a control device configured to control the field of view by generating the control signal, in response to an operating mode, as such, improving the situational awareness of an operator of a motor vehicle and thereby promoting safer vehicle operation..—see 0003.


Further, Gurin teaches and a display configured to output information corresponding to the determined operating mode. 
FIG. 39 is a cartoon view, with the exception of a top down view for the vector directional map portion, depicting interaction between vehicle and an entering passenger/rider. FIG. 39, within the top portion, depicts a vehicle showing camera(s) 264, tires 266, and a vehicle vector detector system 111 capable of showing the directional vector between the vehicle and an external (relative to the vehicle) object. The vehicle has a geofence 3810 that establishes an active zone(s) in which the vehicle vector detector system 111 actively seeks and indicates the relative position of objects having known in the art methods to determine distance (in at least 1 dimensional space, though preferably in a 3 dimensional space). The vehicle has both a Driver Display Unit 2020 (can integrate a user interface) in bi-directional communication to the Vehicle Onboard Computer 405. The Driver Display Unit 2020 has the capability to show a wide range of common vehicle parameters as known in the art, but notably a vector directional system to indicate the presence (and distance) of objects programmed to be sought. The Vehicle Onboard Computer 405 has either or both of a computer program or control system that operates a location based system with integral language addressing at least two geofences and their inter-relationship (e.g., approaching, leaving, overlapping, etc.). The bottom portion of the figure is from the user/passenger perspective. The user/passenger interacting with the vehicle, whether directly with the Vehicle Onboard Computer 405 or remotely through wireless methods as known in the art (e.g., cellular, WiFi, etc.) to a data server program (not depicted). As such, the user/passenger has a User Display Unit 2030 that has a wide range of interactive buttons (not depicted) and notably a user vector directional system 999 that shows the active relative position of the vehicle. The user has a geofence 3800 that is an active region for the user, such that an externally interacting system or a microprocessor/computer in communication or co-located with the User Display Unit 2030. One representative interaction between the two geofences respectively of the vehicle 3810 and the user/passenger 3800 is depicted by the overlapping area 3820.
Grurin: 0136, emphasis added


wherein each of the one or more cameras is a variable moving lens camera including a movable lens portion configured to move to change the field of view, based on the control of the field of view.
Gurin: 0117-0118


Further, Gurin and Gillespey fail to explicitly teach but Petrillo teaches:
Control device controlling based on a determined driving speed of a vehicle.
The computer 104 can include an optional voice activation process 107 that is accessed via a microphone 109. The computer 120 can also be provided with a memory application 120 that records events and pullouts for records or later analysis. Activating the various settings for threshold speed and other settings can be accomplished via the display screen, a touch screen interface, a remote control or other device. In a further embodiment, the vehicle can be equipped with a level detection device 134 that determines the attitude of the vehicle relative to the horizon. The vehicle camera(s) can be equipped with one or more servo motors (or another type of actuator, such as a stepper motor) to orient at least one of the cameras, as will be described more fully below. The computer 104 can be provided with a process for receiving the information from the level detection device 134 that determines the optimal attitude for the cameras and a camera attitude control process 132 instructs the camera servo motors to make the proper adjustments. This attitude adjustment control can be manually operated 136 by the user.
Petrillo: 0034, emphasis added


Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Petrillo into a system of Gurin and Gillespey in order controlling based on a determined driving speed of a vehicle, as such, to visual displays and enhance vehicle safety..—see 0002.



In regarding to claim 18: Gurin, Gillespey and Petrillo teaches:
18. The vehicle of claim 17, further Gurin teaches wherein the control device is configured to: for the determining of the operating mode, determine the operating mode to be an around view mode;
Grurin: 0090, 0117-0118
 

and 21013057.2147 for the controlling of the field view, control the field of view to be 180 degrees or more, in response to the operating mode being the around view mode.
FIG. 9 is a flowchart diagramming the process of assessing the interior condition of a vehicle and communicating the same to a prior user of the vehicle depicted on two separate pages with linkage occurring at point A. The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle as shown in step 900. For example, a driver seat weight sensor may determine that the driver seat is vacant. Alternatively, a user may press a button that signals the computer that the user is permanently leaving the vehicle as shown in step 902. Next, the onboard computer may instruct a camera to capture a first picture of the vehicle's interior as shown in step 910. The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior. The camera may communicate with the onboard computer through a wired and/or wireless connection. The camera may be coupled to an actuator for rotating the camera. This may permit the camera to take pictures of the vehicle interior over a 360 degree range. 
Grurin: 0098, emphasis added

 

In regarding to claim 20: Gurin, Gillespey and Petrillo teaches:
20. The vehicle of claim 17, further Gurin teaches wherein the control device is configured to: for the determining of the operating mode, determine the operating mode to be a mirror mode; and for the controlling of the field view, control the field of view to be less than 180 degrees, in response to the operating mode being the mirror mode. 
FIG. 10 is a cross-sectional view of a vehicle 767 having a camera 270 with the ability to view objects beneath a vehicle seat 766. The camera 270 may have a line of sight 762 that is redirected by a rear-view mirror 30 attached to a vehicle's windshield by rear view mirror actuator 232. The rear-view mirror 30 may be the same mirror conventionally used by a driver to view objects behind a vehicle. A viewing angle 268 may be formed by the portion of the line of sight 762 extending between the camera and the rear-view mirror 30 and the portion of the line of sight 762 extending between the mirror 30 and a viewing location. An actuator 232 that adjusts the position and/or tilt of the rear-view mirror 30 may be coupled with the mirror 30. The actuator 232 may be housed within a support structure that attaches the rear-view mirror 30 to the windshield. By adjusting the position and/or tilt of the mirror 268, the actuator 232 may alter the viewing angle 268 and/or the viewing location. FIG. 10 shows a configuration of the rear-view mirror and the camera 270 that results in a viewing location of the area beneath the driver seat. Other viewing locations may include, but are not limited to, the area beneath a passenger's seat, a driver's anterior, passenger's anterior, and/or any viewing location obstructed from the camera's direct line of sight. In another embodiment of the present invention, the mirror 30 may be a side mirror (not shown) coupled with an exterior side panel of the vehicle 767. An actuator (not shown) may be coupled with the side mirror for adjusting the position and/or tilt of the side mirror. The side mirror may provide the camera 270 with a view of the vehicle's side panels, wheels, and/or hubcaps. In another embodiment, an actuator (not shown) for adjusting the position of the camera 270 may be coupled with the camera 270.
Gurin: 0082, emphasis added
 

In regarding to claim 21: Gurin, Gillespey and Petrillo teaches:
21. The vehicle of claim 20, further Gurin teaches wherein the one or more cameras are configured to capture one or more images with the less than 180 degrees field of view, the control device is configured to generate a vehicle mirror image based on the one or more images, and the display is configured to output the vehicle mirror image.
The vehicle may have an output unit for displaying real-time and/or recorded images captured by the cameras 264. The output unit may be located on the vehicle's dashboard or any other location within the driver's field of view. The output unit may be a cathode ray tube and/or a liquid crystal display screen. When the cameras 264 are positioned to view objects behind the vehicle, the output unit may serve the same function as a vehicle's conventional side mirrors by providing the driver with a view of rearward traffic.
Gurin: 0082,0091, emphasis added

Claim Rejections - 35 USC § 103

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin US 2017/0045890, Gillespey US 2017/0297493 and Petrillo et al. US 2015/0274074 as applied to claims 17-18 above, and further in view of Zhang et al. US 2015/0254825.

In regarding to claim 19: Gurin, Gillespey and Petrillo teaches:
19. The vehicle of claim 18, wherein the one or more cameras are configured to capture one or more images with the 180 degrees or more field of view,
Grurin: 0098 

However, Gurin, Gillespey and Petrillo fails to explicitly teach but Zhang teaches the control device is configured to generate a bird eye view image based on the one or more images, and the display is configured to output the bird eye view image. 
In a multi-camera surround view camera solution, a multi-camera, fisheye input images and video streams are used to generate a bird-eye view of the surroundings in real time. Such a system is used, for example, in vehicles to monitor vehicle surroundings when the driver is driving, parking, changing lanes and the likes. Such a solution helps the driver park safely by allowing him/her to see the entire 360 degree surrounding of the vehicle. FIG. 1 is an embodiment of a multi-camera surround view system in an advanced driver assistance system (ADAS) consisting of four to six wide-angle cameras mounted around a vehicle, each facing one direction. In FIG. 1, the four wide-angle or fisheye cameras are mounted around the vehicle, each facing one direction. Usually one camera is in the middle of the front grille, one at the back above the license plate, and one camera look down from each of the side view mirror. FIG. 2 is an embodiment of a composite bird-eye view of a vehicle is synthesized and shown to the driver in real-time. As shown in FIG. 2, the surround view camera solution synthesizes a 360 degree bird-eye view of the vehicle from four or more input video streams. The goal is to use the images and videos from the multi-camera system to produce a seamlessly stitched 360 degree composite view that looks like it were taken by a single camera above the vehicle. 

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang into a system of Gurin, Gillespey and Petrillo in order the control device is configured to generate a bird eye view image based on the one or more images, and the display is configured to output the bird eye view image, as such monitors vehicle surroundings when the driver is driving, parking, changing lanes and the likes. Such a solution helps the driver park safely by allowing him/her to see the entire 360 degree surrounding of the vehicle..--0005.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481